Exhibit 10.4


AMENDMENT NUMBER 4 TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NUMBER 4 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of November 14, 2017 (this “Amendment”), is entered into by and among
FOUNTAIN CITY FINANCE, LLC, a Delaware limited liability company (the “Seller”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), as a Bank and as the agent (the “Agent”), DST SYSTEMS, INC., a Delaware
corporation (“DST Systems”), as the Parent and the Servicer, and each of the
other parties named as Originators on the signature pages hereof. Capitalized
terms used and not otherwise defined herein are used as defined in the
Receivables Purchase Agreement (as defined below).
WHEREAS, the parties hereto entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of May 15, 2014 (as amended through the
date hereof, the “Receivables Purchase Agreement”); and
WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;
NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:
Section 1.Amendments. Effective as of the Effective Date (as defined below):
(a)    The definition of “Change of Control” in the Receivables Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
“Change of Control” means, with respect to any Person, an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries , and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(for purposes of this definition, an “Option Right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any Option
Right); (b) during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose


1



--------------------------------------------------------------------------------

Exhibit 10.4


election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) there shall have
occurred under any indenture or other instrument evidencing Indebtedness in
excess of $50,000,000, any “change of control” or “change in control” (in either
case, as defined in such indenture or other evidence of Indebtedness) obligating
such Person to repurchase, redeem or repay all or any part of the Indebtedness
or Capital Stock provided for therein.
(b)    Clause (a) of the definition of “Commitment Termination Date” in Section
1.01 of the Receivables Purchase Agreement is hereby amended to delete “May 14,
2018” where it appears and to substitute in lieu thereof “November 14, 2020”.
(c)    The definition of “Concentration Limit” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:
“Concentration Limit” means, on any day, the following:
(a)    with respect to the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of Eligible
Receivables for any Obligor and such Obligor’s Subsidiaries and Affiliates,
taken together, 3.75%; provided, however, that the Concentration Limit for any
Obligor may exceed 3.75%, subject to specific Obligor debt ratings as set forth
below:
Obligor’s Debt Rating
Concentration Limit
At least BBB by S&P and Baa2 by Moody’s
15.0% of the Net Eligible Receivables Outstanding Balance
At least BBB- by S&P and Baa3 by Moody’s
7.50% of the Net Eligible Receivables Outstanding Balance



provided that in the case of an Obligor with any Affiliated Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliated
Obligor are one Obligor; and provided further that if on any date, an Obligor is
split-rated, then the


2



--------------------------------------------------------------------------------

Exhibit 10.4


applicable Concentration Limit shall be calculated on the lower of the S&P or
Moody’s rating;
(b)    with respect to the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of all
Eligible Receivables the Obligors of which do not have a billing address in the
United States (or Puerto Rico), 3.0% of the Net Eligible Receivables Outstanding
Balance;
(c)    with respect to the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of all
Unbilled Receivables, 25.0% of the Net Eligible Receivables Outstanding Balance;
(d)    [reserved];
(e) with respect to the percentage of the Net Eligible Receivables Outstanding
Balance comprised of the aggregate Outstanding Balance of Eligible Receivables
owing from the 4 Largest NR/NIG Obligors -- other than any Special Obligor (as
defined in the Fee Agreement) -- and their Affiliated Obligors, 15.0% of the Net
Eligible Receivables Outstanding Balance; and
(f) to the extent not counted in the Receivables included in the table above,
with respect to the percentage of the Net Eligible Receivables Outstanding
Balance comprised of the aggregate Outstanding Balance of Eligible Receivables
owing from the 2 Largest BBB-/Baa3 Obligors -- other than any Special Obligor
(as defined in the Fee Agreement) -- and their Affiliated Obligors, 15.0% of the
Net Eligible Receivables Outstanding Balance.
(d)    Each of (i) the definitions of “Deemed Non-Affiliate” and “Deemed
Non-Affiliate Receivable” in the Receivables Purchase Agreement, (ii) Section
5.01(l)(xiii) of the Receivables Purchase Agreement, and (iii) Schedule V to the
Receivables Purchase Agreement, is hereby deleted in its entirety.
(e)    The definitions of “Deferred Revenue Amount,” “Eligible Receivable” and
“Net Eligible Receivables Outstanding Balances” in the Receivables Purchase
Agreement are hereby amended and restated in their entirety to read,
respectively, as follows:
“Deferred Revenue Amount” means, on any day, the lesser of (i) the amount of
“deferred revenue” as determined under GAAP related to any Obligor, or (ii) the
aggregate amount of Eligible Receivables owing from such Obligor; provided,
however, that Wells reserves the right to exclude portions of GAAP “deferred
revenue” under clause (i) of this definition that Wells determines do not pose
substantial offset risk.


3



--------------------------------------------------------------------------------

Exhibit 10.4


“Eligible Receivable” means, at any time, a Receivable:
(i)    the Obligor of which either (A) has a billing address in the United
States (including, without limitation, Puerto Rico), or (B) does not have a
billing address in the United States (including, without limitation, Puerto
Rico); provided that, in the case of a Receivable with an Obligor that does not
have a billing address the United States (or Puerto Rico), the Outstanding
Balance of such Receivable when added to the Aggregate Outstanding Balance of
all Receivables the Obligors of which do not have a billing address in the
United States or Puerto Rico does not cause the percentage of the Net Eligible
Receivables Outstanding Balance comprised of the Aggregate Outstanding Balance
of all Eligible Receivables the Obligors of which do not have a billing address
in the United States (or Puerto Rico) to exceed the percentage set forth in
clause (b) of the definition of “Concentration Limit” above;
(ii)     the Obligor is not (A) an Affiliate or employee of any Originator or
the Seller or any of the their respective Affiliates or (B) a government or a
governmental subdivision or agency;
(iii)    [reserved];
(iv)    which is not a Defaulted Receivable or an Unearned Revenue Receivable;
(v)    the Obligor of which is not the Obligor of any Defaulted Receivables the
Aggregate Outstanding Balance of which constitutes 50.0% or more of the
Aggregate Outstanding Balance of all Receivables of such Obligor;
(vi)    which is a Billed Receivable or an Unbilled Receivable; provided that,
in the case of any Unbilled Receivable, (A) the Outstanding Balance of such
Receivable when added to the Aggregate Outstanding Balance of all Unbilled
Receivables does not cause the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of all
Unbilled Receivables to exceed the percentage set forth in clause (c) of the
definition of “Concentration Limit” above, and (B) has not been an Unbilled
Receivables for longer than thirty (30) days;
(vii)    which represents a bona fide obligation of the Obligor of such
Receivable to pay (A) in the case of a Billed Receivable, the stated amount or
(B) in the case of an Unbilled Receivable, the amount calculated in the manner
set forth in the related Contract as the amount due with respect thereto;
(viii)    as to which the applicable Originator has satisfied and fully
performed all obligations with respect to such Receivable required to be
fulfilled


4



--------------------------------------------------------------------------------

Exhibit 10.4


by it, and no further action (other than, in the case of an Unbilled Receivable,
generating and sending of an invoice) is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor;
(ix)    which, according to the Contract related thereto, is required (or with
respect to any Unbilled Receivable, will be required) to be paid in full within
sixty (60) days of the original billing date therefor;
(x)    which is an “eligible asset” as defined in Rule 3a-7 under the Investment
Company Act of 1940, as amended;
(xi)    which is an “account” within the meaning of Article 9 of the UCC of the
applicable jurisdictions governing the perfection of the interest created by a
Receivable Interest;
(xii)    which is denominated and payable only in U.S. dollars in the United
States;
(xiii)    (A) which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable, (B) which arises under a
Contract originated and maintained in accordance with the Origination Practices,
(C) as to which the Seller has good and marketable title, and (D) which is not
subject to any Adverse Claim or any dispute, offset, counterclaim or defense
whatsoever (except the potential discharge in bankruptcy of such Obligor);
(xiv)    which, together with the Contract related thereto, does not contravene
in any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, any Originator, the Servicer or
the Obligor is in violation of any such law, rule or regulation in any material
respect;
(xv)    which arises under a Contract which (A) does not contain a legally
enforceable provision requiring the Obligor thereunder to consent to the
transfer, sale or assignment of the rights of the Seller or the applicable
Originator thereunder and (B) does not contain a confidentiality provision that
purports to restrict the ability of the Agent or the Banks to exercise their
rights under this Agreement, including, without limitation, their right to
review the Contract;
(xvi)    which was generated in the ordinary course of the applicable
Originator’s business;


5



--------------------------------------------------------------------------------

Exhibit 10.4


(xvii)    which has not been extended, rewritten or otherwise modified from the
original terms thereof (except as permitted by Section 6.02(c));
(xviii)    the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;
(xix)    which (A) satisfies all applicable requirements of the Credit and
Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Agent may from time to time specify to the Seller upon thirty (30) days’ notice;
(xx)    as to which, on or prior to the later of the date of this Agreement and
the date such Receivable is created, the Agent has not given at least three
(3) Business Days’ notice to the Seller that such Receivable, or any Receivable
owing from the Obligor of such Receivable, is no longer acceptable for purchase
by the Banks hereunder;
(xxi)    which (together with the Related Security and other items of Collateral
related thereto) has been the subject of the grant of a first priority perfected
security interest therein by the Seller to the Agent, on behalf of the Banks, of
all of the Seller’s right, title and interest therein;
(xxii) the Obligor of which has been directed by the Seller, the Servicer or the
related Originator, as applicable, to make all payments to a Deposit Account (or
a related Lock-Box) established and maintained pursuant to a Deposit Account
Control Agreement; and
(xxvi) (A) which (in the case of any Receivable that is not a Closing Date
Receivable) has been sold to the Parent pursuant to the Initial Purchase
Agreement in a “true sale” transaction and (B) which has been sold or
contributed by the Parent to the Seller pursuant to the Secondary Purchase
Agreement in a “true sale” or “true contribution” transaction.
“Net Eligible Receivables Outstanding Balance” means, on any day, an amount
equal to (i) the Aggregate Outstanding Balance of all Eligible Receivables on
such date, less (ii) the sum of (a) the Unapplied Cash/Credit Memo Amount on
such date, (b) solely if any material amount of Sales Taxes is past due on such
date, all unpaid Sales Taxes on such date, (c) the Deferred Revenue Amount and
(d) the aggregate of all set-off amounts representing amounts owed under the
applicable Contract by any Originator to any Obligor as of such date (provided
that if the related Contract expressly states that such Obligor waives its right
of set-off, amounts owed by the applicable Originator to such Obligor shall not
be considered a potential set-off for the purposes hereof).


6



--------------------------------------------------------------------------------

Exhibit 10.4


(f)    The Receivables Purchase Agreement is hereby amended to add the following
new defined terms in their appropriate alphabetical order to Exhibit I thereto:
“2 Largest BBB-/Baa3 Obligors” means, for any period of determination, the
BBB-/Baa3 Obligors of Receivables with the two (2) largest aggregate Outstanding
Balances of all Receivables of any BBB-/Baa3 Obligor—other than any Special
Obligor (as defined in the Fee Agreement)—and its Affiliated Obligors
(considered as if they were one and the same BBB-/Baa3 Obligor).
“BBB-/Baa3 Obligor” means an Obligor whose debt is rated at least BBB- by S&P
and at least Baa3 by Moody’s.
(g)    Section 1.02 of the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
SECTION 1.02    Other Terms. (a)(i) All terms used in Article 9 of the UCC in
the State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. References to any Section, Annex, Schedule or Exhibit
are references to Sections, Schedules and Exhibits in or to this Agreement (or
the certificate or other document in which the reference is made) and references
to any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition and each Section, Annex, Schedule or Exhibit and all
paragraphs, subsections, clauses or other subdivisions, respectively. For the
avoidance of doubt, all Annexes, Schedules and Exhibits hereto and all
paragraphs, subsections, clauses or other subdivisions are incorporated by
reference herein and made a part hereof.
(ii) All accounting terms not specifically or completely defined in this
Agreement or the Credit Agreement shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to the Receivables Purchase Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements (as defined in the Credit Agreement), except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of DST Systems, Inc.
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.


7



--------------------------------------------------------------------------------

Exhibit 10.4


(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in the Receivables
Purchase Agreement or the Credit Agreement, and either DST Systems, Inc. or the
Agent under this Agreement shall so request, the Agent and DST Systems, Inc.
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) DST Systems, Inc.
shall provide to the Agent financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding the foregoing, for
all purposes of this Agreement, in no event will any lease that would have been
categorized as an operating lease as determined in accordance with GAAP as of
the Closing Date under the Credit Agreement be considered a capital lease.
(c) Acquisitions. Notwithstanding the above, the parties hereto acknowledge and
agree that, for purposes of all calculations made under Section 7.01(n) of this
Agreement, after consummation of any Investment constituting an Acquisition, (A)
income statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall, to the extent not
otherwise included in such income statement items of the Consolidated Parties in
accordance with GAAP or in accordance with any defined terms set forth in
section 1.01 of the Credit Agreement, be included to the extent relating to any
period applicable in such calculations, and (B) to the extent not retired in
connection with such Acquisition, Indebtedness of the Person or property
acquired shall be deemed to have been incurred as of the first day of the
applicable period.
(h)    Section 4.01(k) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
(k) The names and addresses of all the Deposit Banks, together with the post
office boxes and account numbers of the Lock-Boxes and Deposit Accounts of the
Seller at such Deposit Banks, are as specified in Schedule I hereto, as such
Schedule I may be amended from time to time pursuant to Section 5.01(g). The
Lock-Boxes and Deposit Accounts are the only post office boxes and accounts into
which Collections of Receivables are deposited or remitted. The Seller has
delivered to the Agent a fully executed Deposit Account Control Agreement with
respect to each Deposit Account and any associated Lock-Boxes. All Obligors have
been, or not later than December 14, 2017, will have been instructed to make
payment to a Deposit Account held in the name of “Fountain City Finance, LLC” or
have received updated instructions, as necessary, indicating that the name for
the Deposit Account has changed to “Fountain City Finance, LLC”. Only
Collections are deposited into the Deposit Accounts.


8



--------------------------------------------------------------------------------

Exhibit 10.4


(i)    Section 5.01(h) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
(h)    Deposits to Lock-Boxes and Deposit Accounts. Not later than December 14,
2017, to the extent not already done, the Seller will (or will cause the
Servicer or the Originators to) instruct all Obligors to remit all their
payments in respect of Receivables to Lock-Boxes or Deposit Accounts. If the
Seller shall receive any Collections directly, it shall immediately (and in any
event within two Business Days) deposit the same to a Lock-Box or Deposit
Account. The Seller will not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to any Lock-Box or Deposit Account cash or cash
proceeds other than Collections of Receivables. Each Deposit Account shall at
all times be subject to a Deposit Account Control Agreement.
(j)    Schedules I and III to the Receivables Purchase Agreement are hereby
amended and restated in their entirety to read as set forth in Schedules I and
III to this Amendment, respectively.
SECTION 2.    Effective Date. This Amendment shall become retroactively
effective as of October 1, 2017 (the “Effective Date”) after each of the
following has occurred: (a) this Amendment shall have been executed and
delivered by a duly authorized officer of each party hereto, (b) the Fifth
Amendment and Joinder Agreement to Originator Purchase Agreement shall have been
executed and delivered by a duly authorized officer of each party thereto and
delivered to the Agent, together with all opinions and other documents required
thereunder, and (c) Seller shall have paid the reasonable fees and disbursements
of Barnes & Thornburg LLP in connection with the Purchase Agreement, this
Amendment and the third amended and restated Fee Agreement.
SECTION 3.    Miscellaneous.
(a)    References in Receivables Purchase Agreement. Upon the effectiveness of
this Amendment, each reference in the Receivables Purchase Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Receivables Purchase Agreement as amended hereby, and
each reference to the Receivables Purchase Agreement in any other Transaction
Document or any other document, instrument or agreement, executed and/or
delivered in connection with any Transaction Document shall mean and be a
reference to the Receivables Purchase Agreement as amended hereby.
(b)    Effect on Receivables Purchase Agreement. Except as specifically amended
hereby, the Receivables Purchase Agreement shall remain in full force and
effect. This Amendment shall not constitute a novation of the Receivables
Purchase Agreement, but shall constitute an amendment thereof.
(c)    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Person under
the Receivables Purchase


9



--------------------------------------------------------------------------------

Exhibit 10.4


Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.
(d)    Fees and Expenses. The Seller and DST Systems agree to pay all costs,
fees, and expenses (including, without limitation, reasonable attorneys' fees
and time charges of attorneys) incurred by the Agent and/or the Investor in
connection with the preparation, execution and enforcement of this Amendment.
(e)    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
(f)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.
(g)    Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
(h)    Amendments. This Amendment may not be amended or otherwise modified
except as provided in the Receivables Purchase Agreement.
(i)    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


<Signature pages follow>




10



--------------------------------------------------------------------------------


Exhibit 10.4




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
SELLER:
FOUNTAIN CITY FINANCE, LLC




By:   /s/ Gregg Wm. Givens            
   Name: Gregg Wm. Givens
   Title: President and Treasurer


PARENT:
DST SYSTEMS, INC.




By:   /s/ Gregg Wm. Givens            
   Name: Gregg Wm. Givens
 Title: Senior Vice President, Chief Financial Officer and Treasurer


SERVICER:
DST SYSTEMS, INC.




By:   /s/ Gregg Wm. Givens            
   Name: Gregg Wm. Givens
 Title: Senior Vice President, Chief Financial Officer and Treasurer
 
 







[Signatures continued on next page]
 


[Signature Page to Amendment 4 to Amended and Restated Receivables Purchase
Agreement (DST)]



--------------------------------------------------------------------------------






ORIGINATORS:    
DST TECHNOLOGIES, INC.,
DST WORLDWIDE SERVICES, LLC
DST RETIREMENT SOLUTIONS, LLC
DST PHARMACY SOLUTIONS, INC.
DST HEALTH SOLUTIONS, LLC
DST BROKERAGE SOLUTIONS, LLC
LTM PUBLISHING, INC.
MCKAY HOCHMAN CO., INC.
THIRD PARTY EDUCATIONAL SYSTEMS, INC.
DST HEALTHCARE HOLDINGS, INC.
ALPS ALTERNATIVE INVESTMENT SERVICES, LLC,
NATIONAL FINANCIAL DATA SERVICES, INC. AND
BOSTON FINANCIAL DATA SERVICES, INC.




By:        /s/ Gregg Wm. Givens            
Name: Gregg Wm. Givens
Title: Treasurer


[Signature Page to Amendment 4 to Amended and Restated Receivables Purchase
Agreement (DST)]



--------------------------------------------------------------------------------









AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent




By:       /s/ Dale Abernathy           
   Name: Dale Abernathy
   Title: Vice President


BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION




By:  /s/ Dale Abernathy                
   Name: Dale Abernathy
   Title: Vice President


 
 



[End of Signatures]
 
 


[Signature Page to Amendment 4 to Amended and Restated Receivables Purchase
Agreement (DST)]



--------------------------------------------------------------------------------






SCHEDULE III
ADDRESSES
(as of November 14, 2017)


ORIGINATORS:    DST Systems, Inc.
DST Technologies, Inc.
DST Worldwide Services, LLC
DST Retirement Solutions, LLC
DST Brokerage Solutions, LLC
DST Health Solutions, LLC
DST Healthcare Holdings, Inc.
DST Pharmacy Solutions, Inc.
ALPS Alternative Investment Services, LLC
Boston Financial Data Services, Inc.
National Financial Data Services, Inc.
333 West 11th Street, 5th Floor
Kansas City, MO 64105
Attention: Gregg Wm. Givens
Facsimile No. 816-435-8630




LTM Publishing, Inc.
15 Corporate Circle
Albany, NY 12203
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399


McKay Hochman Co., Inc.
10 Park Place
Butler, NJ 07405
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399


Third Party Educational Systems, Inc.
43 Main Street, SE
Minneapolis, MN 55414
Attention: Gregg Wm. Givens
Facsimile No. 518-862-3399



 


Schedule III

